Citation Nr: 0203762	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  95-32 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an increased rating for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
September 1983.

This case came to the Board of Veterans' Appeals (Board) from 
a December 1994 RO decision which denied an increased 
(compensable) rating for a service-connected left knee 
disorder.  The left knee disability rating was increased to 
10 percent by an August 1995 RO decision, and to 20 percent 
by a May 1997 RO decision.  The Board remanded the case in 
May 1998 for an RO hearing, and such hearing was held in 
September 1998.  In an October 1998 decision, the RO granted 
an overall higher rating for the left knee disability, 
consisting of separate ratings of 20 percent for instability 
and 10 percent for arthritis with limitation of motion.


FINDINGS OF FACT

The veteran's postoperative left knee disability is 
manifested by severe instability, as well as arthritis with 
slight limitation of motion (motion was 0 to 120 degrees on 
last examination).


CONCLUSION OF LAW

The left knee condition is 30 percent disabling based on 
instability, and it is also 10 percent disabling based on 
arthritis with limitation of motion.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During his active duty in the Army from February 1978 to 
September 1983, the veteran was periodically treated for a 
left knee disorder.  During service in 1983 he had surgery to 
remove a medial semilunar cartilage of the left knee (medial 
meniscectomy).  

A May 1984 RO decision granted service connection and a 
noncompensable rating for status postoperative residuals of a 
medial meniscus tear of the left knee.  

In July 1994, the veteran filed a claim for an increased 
rating for his left knee disability.

At an October 1994 VA examination, the veteran complained of 
left knee locking and buckling.  He stated that he could not 
run and that he could not squat without pain.  He wore a knee 
support and said that he occasionally used a cane.  Physical 
examination revealed no evidence of swelling.  He had a 
positive anterior drawer sign.  There was tenderness over the 
medial joint line.  There were also surgical scars across the 
medial joint line.  There was no thigh atrophy and no 
deformity.  Laxity of the anterior cruciate ligament was 
noted.  Flexion was achieved to 130 degrees, with extension 
to 0 degrees.  X-rays of the left knee revealed medial 
compartment osteoarthritis.  The left knee diagnoses were 
status post medial meniscectomy, laxity of the anterior 
cruciate ligament, and medial compartment osteoarthritis.  

A December 1994 RO decision denied a compensable rating for 
the left knee disability.

Subsequently received medical records show that periodically 
during 1994 and 1995 the veteran was treated for left knee 
symptoms.  He had left knee X-rays and MRIs which showed 
arthritis and ligament and cartilage damage.

An August 1995 RO decision granted an increased 10 percent 
rating the left knee disability.

At a March 1997 VA examination, the veteran complained of 
chronic left knee pain with not much relief from Motrin.  He 
also complained of edema, buckling, and locking.  He 
indicated that he was able to ambulate without assistive 
devices but that he was unable to run.  He stated that he 
worked as a custodian and was on his feet 8 hours a day.  On 
physical examination, it was noted that the veteran had 
normal ambulation without assistive device, including on 
heel/toe walking.  The right knee was noted to have been 
immobilized in an elastic sleeve, and the left knee was noted 
to have been supported by an elastic brace with metal double 
uprights.  There was a 1.5-inch healed postoperative scar of 
the left knee, medially.  There was no edema.  There was some 
tenderness noted on palpation of the left knee laterally.  
Muscle power was within functional limits throughout.  There 
was no swelling.  There was a left knee varus.  Flexion of 
the left knee was achieved to 110 degrees, with extension to 
0 degrees.  Recent X-ray and MRI findings were reviewed.  The 
diagnoses included status post partial medial meniscectomy 
tear in the posterior horn of the lateral meniscus, with 
multiple chondromatosis of the left knee, as well as severe 
post-traumatic osteoarthritis of the left knee with joint 
effusion.  

A May 1997 RO decision granted an increased 20 percent rating 
for the left knee disability.

At a September 1998 RO hearing, the veteran noted that he had 
restrictions due to daily left knee pain.  In addition, he 
indicated that, although he wore a brace with hinges, his 
left knee would give way.  

The veteran underwent another VA examination in September 
1998.  He complained of knee pain and indicated he took 
Motrin and Tylenol.  He complained of occasional left knee 
instability.  It said he was able to ambulate with and 
without assistive device up to a 5-6 block distance.  With 
regard to the left knee, physical examination showed the 
presence of a 1.5-inch healed postoperative scar medially.  
Range of motion of the left knee was from 0 to 115 degrees 
with pain apparently at full flexion.  There was decreased 
left quadriceps strength as well as marked tenderness on 
palpation at the left knee medially.  The veteran ambulated 
with bilateral assistive devices; the braces were noted to be 
in place with severe left knee varus.  Mild left anterior 
instability was noted.  X-rays of the left knee showed 
osteoarthritis with possible loose bodies in the popliteal 
region.  The diagnosis was post-traumatic degenerative joint 
disease of the left knee with mild instability.  

An October 1998 RO decision granted an overall increased 
rating for the left knee disorder; a separate 20 percent 
rating was assigned under Diagnostic Code 5257 for left knee 
instability, and a separate 10 percent rating was assigned 
under Diagnostic Code 5010 for traumatic arthritis.

Additional VA medical records from 1998 and 1999 show the 
veteran received periodic treatment for left knee symptoms 
including pain and instability.  In June 1999, he had left 
knee arthroscopic surgery which noted arthritis and other 
degenerative changes.  He subsequently underwent physical 
therapy and was fitted for a left knee brace.  

In September 1999, the RO granted a temporary total 
convalescent rating (38 C.F.R. § 4.30) for left knee surgery 
for the period from June 1999 through August 1999, followed 
by the previously assigned dual ratings for the left knee 
condition.  

The veteran underwent VA examination in February 2001.  He 
complained of bilateral knee pain with weakness, and used 
braces on both knees.  He complained of increased pain with 
activity.  Physical examination showed no 
dislocation/subluxation or inflammatory arthritis.  Left knee 
range of motion was from 0 to 120 degrees.  Moderate pain was 
noted at the extremes of motion.  It was noted that motion 
was limited by pain and fatigue, left greater than right.  
Effusion and quadriceps weakness were present.  The veteran 
was noted to walk with a slight limp.  There was no leg 
length discrepancy.  There was mid-lateral instability with 
the left knee at 15 degrees.  X-rays of the left knee showed 
severe degenerative arthritis.  The diagnoses included 
degenerative arthritis of the left knee with genu varus and 
mid-lateral instability.  

An October 2001 MRI of the left knee showed marked 
degenerative arthritis and cartilage/ligament abnormalities.

Analysis

Through correspondence, the rating decisions, the statement 
of the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Pertinent medical records have been 
obtained, and the veteran has been afforded VA examinations.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In evaluating the severity of a disability, the history of 
the condition is to be considered.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, in a claim for an increased 
rating, the more recent evidence may be the most relevant, as 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In precedent opinions, the VA's General Counsel has held 
that, when rating a knee disability, a separate rating may be 
assigned for instability (Diagnostic Code 5257) and a 
separate rating may be assigned for arthritis with limitation 
of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 23-
97, VAOPGCPREC 9-98. 

The veteran's left knee disorder is currently assigned a 20 
percent for instability and a 10 percent rating for arthritis 
with limitation of motion.

Impairment of a knee, with recurrent subluxation or lateral 
instability, is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Arthritis established by X-ray findings is rated based on 
limitation of motion of the affected joint.  When there is 
arthritis with at least some limitation of motion, but which 
would not be compensable under a limitation of motion code, a 
10 percent rating may be assigned for each affected major 
joint or group of minor joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis) and Code 5010 
(traumatic arthritis).

Standard range of motion of the knee is 0 degrees on 
extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate 
II.

Flexion of a leg (knee) is rated 0 percent when limited to 60 
degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extension of a leg (knee) is rated 0 percent when limited to 
5 degrees, 10 percent when limited to 10 degrees, 20 when 
limited to 15 degrees, 30 percent when limited to 20 degrees, 
40 percent when limited to 30 degrees, and 50 percent when 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

With regard to left knee instability, the evidence shows the 
veteran has often complained of instability, and there have 
been positive findings of instability on a number of 
examinations.  Following his 1999 arthroscopic surgery, his 
VA doctors provided him with a special brace for his left 
knee.  His most recent VA examination in 2001 noted lateral 
instability.  There have been findings of an impaired gait 
with a slight limp.  The evidence reasonably supports a 
finding of severe left knee instability, warranting an 
increased 30 percent rating under Code 5257 for this aspect 
of the left knee disability.  This is the highest rating 
assignable under this diagnostic code.  

With regard to arthritis and limitation of motion of the left 
knee, the evidence includes X-ray findings of arthritis, as 
well as at least some limitation of motion, but this supports 
only a 10 percent rating under Codes 5003 and 5010.  At the 
last VA examination in 2001, left knee range of motion was 
from 0 degrees extension to 120 degrees of flexion.  There 
were similar findings on earlier examinations.  The measured 
range of motion of the left knee would be rated 0 percent if 
strictly rating under Codes 5260 and 5261.  There is evidence 
of pain on left knee motion, particularly at the extremes, 
but there is no evidence that pain, even during use and 
flare-ups, limits left knee flexion and extension to the 
degree required for a higher rating of 20 percent under the 
limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v Brown, 8 Vet. App. 202 (1995).  Thus a rating higher 
than 10 percent is not warranted for the aspect of the left 
knee disability involving arthritis with limitation of 
motion.

In sum, a higher rating of 30 percent is warranted for left 
knee instability, and a rating greater than 10 percent for 
left knee arthritis with limitation of motion is not 
warranted.  The Board grants an overall increased rating for 
the left knee disability to this extent.  The benefit-of-the-
doubt rule, 38 U.S.C.A. § 5107(b), has been considered in 
making this decision.









ORDER

The left knee disorder is to be rated 30 percent based on 
instability, and 10 percent based on arthritis with 
limitation of motion.  To this extent, an increased rating 
for the left knee disorder is granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

